Title: To George Washington from Robert Stewart, 25 January 1760
From: Stewart, Robert
To: Washington, George



Dear Sir
Williamsbg Janry 25th 1760

When I recd the Inclos’d I propos’d to have done myself the pleasure of delivering it with my own hands, and in person return’d my unfeign’d thanks for your Freindly & Affectionate Epistle by Finnie, which had taken the Tour of Fort Cumberland, Pittsbg Legonier &Ca before I recd it at Winchester, But deferr’d waiting on you at Mount Vernon till after I had visited this City for the two following reasons vizt 1st Colo. Byrd was of opinion that your prior applications in my behalf back’d by his subsequent ones in the most pressing Terms would take place of any he had made in favour of Colo. P— 2d as Finnie for many reasons had little room to expect a continuation of his, he would take a small matter for it, tho’ I had no opinion of the 1st, the 2d carried a shew of probability, therefore hasten’d hither, But found both equally ill grounded, and learn’d that I have no chance happen what will, as 4 others besides P— were mention’d as having a prior Right; so that after having spent much Time & thought in concerting a thousand different Plans for steering thro’ the remainder of an unfortunate Life I find myself reduc’d to the sad alternative of being & continuing a Sub[altern] (than which nothing can to me be more horrible) or running some risque of making my best Friends suffer by using their aid towards the Purchass of a Compy, and as ten thousand concurring circumstances Demonstrates the Noble

motives that actuated you to make me the Generous offer of your Freindly assistance I concluded ⟨mutilated⟩ be the most eligible I have therefore wrote to Colo. Byrd & to Majr Gates to give in my Name at Head Quarters for the Purchass of a Compy or Capt. Lieuty and in case either should come as low down amongst the Subs. as me to transmit me the earliest, Intelligence of it, in which Event Colo. Hunter has engag’d to negotiate the money part provided he can have proper Security of being soon reimburs’d. I have told them I would prefer the Capt. Lieuty as Rank is the principal Object of my ambition and as I could accomplish the Payment of it without the aid of Freinds, But if good Fortune of which I have hitherto enjoy’d so small share should bring a Compy as low down in the Line I beg you’ll be so good as to Inclose me a Letter for Colo. Hunter informing him that in case I can have an oppy of Purchassing a Compy you will pay him £300 Sterg which my dear Colo. is a great Sum But as my future Happiness depends upon it and when I solemnly Declare which I now do by every thing that’s Sacred to a Christian and an Officer that no method consistent with Honour will be unessay’d to reemburse you the Principle & Interest as soon as possible and to prevent your suffering in case I should fall I would fain hope you will not hesitate to grant this great favour of which and the manifold others you have conferr’d upon me I shall ever retain the most Just and gratefull sense—I would say much on this Subject but my Heart is full—I fear I’m too unreasonable.
Please Direct for me at Petersburgh where I Recruit I’m told the Assembly will sit in about six weeks hence against wch Time I shall be here to wait your arrival Be so good as to present my Respectfull Complemts to your Lady and allow me to Subscribe myself With the highest Esteem and most perfect Regard My Dear Colonel Your unalterably Affectionate & Most Obliged hble Servant.

Robert Stewart

